DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on February 17, 2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowed because none of the prior art of record discloses or 
suggests one or more processors coupled to one or more non-transitory computer readable media storing instructions that, when executed by the one or more processors, causes the computing device to display upon a display device a graphical user interface for entering and displaying information regarding estimating capacity of a system including an energy generation system an energy storage system or both comprising:  a field containing an indicium of a location of a facility for installation of the system; a field containing an indicium of facility size; a field for displaying an initial estimate of capacity of the system based, at least in part, upon the indicium of location and the indicium of facility size; a control element enabling a user to adjust at least one parameter comprising at least one of:  a facility size; an amount of daily energy consumed by a facility to be powered by the system; a duration of a backup to be supplied by the energy storage system; or an initial estimate of  capacity of solar energy generation, 
	Claims 7-12 are allowed because none of the prior art of record discloses or suggests one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to create a graphical user interface for estimating capacity of a system including an energy generation system, an energy storage system or both, the graphical user interface comprising:  a field containing an indicium of a location of a facility for installation of the system; a field containing an indicium of facility size; a field for displaying an initial estimate of capacity of the system based, at least in part, upon the indicium of location and the indicium of facility size; a control element enabling a user to adjust at least one parameter comprising at least one of:  a facility size; an amount of daily energy consumed by a facility to be powered by the system; a duration of a backup to be supplied by the energy storage system; or an initial estimate of capacity of solar energy generation and/or capacity of energy storage; and a field for displaying an updated estimate of capacity of the system based, at least in part, upon the adjusted at least one parameter, in combination with the remaining claimed features.
	Claims 13-18 are allowed because none of the prior art of record discloses or suggests a graphical user interface for entering and displaying information regarding estimating capacity of a system including an energy generating system, an energy storage system or both comprising:  a field containing an indicium of a location of a facility for installation of the system; a field containing an indicium of facility size; a field 
Response to Arguments
Applicant’s arguments, see Remarks, page 6, filed February 17, 2022, with respect to the objections to the drawings and claims 3-6 and 9-12 have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836